Case 2:19-cv-04292-SHK Document 27 Filed 05/18/20 Page 1 of 2 Page ID #:4266




  1   NICOLA T. HANNA
      United States Attorney
  2   DAVID M. HARRIS
  3   Assistant United States Attorney
      Chief, Civil Division
  4
      CEDINA M. KIM
  5   Assistant United States Attorney
  6
      Senior Trial Attorney, Civil Division
      JENNIFER LEE TARN, CSBN 240609
  7   Special Assistant United States Attorney        JS-6
  8         Social Security Administration
            160 Spear Street, Suite 800
  9
            San Francisco, CA 94105
 10         Telephone: (415) 977-8825
            Facsimile: (415) 744-0134
 11
            Email: Jennifer.Tarn@ssa.gov
 12   Attorneys for Defendant
 13
                          UNITED STATES DISTRICT COURT
 14                      CENTRAL DISTRICT OF CALIFORNIA
 15                            WESTERN DIVISION
 16
      MIA MALANA GARITANO-                   ) Case No. 2:19-cv-04292-SHK
 17   RIVERA,                                )
 18         Plaintiff,                       ) [PROPOSED] JUDGMENT
                                             )
 19                                          )
                   v.
 20                                          )
      ANDREW SAUL,                           )
 21
      Commissioner of Social Security,       )
 22                                          )
            Defendant.
 23
 24
 25
 26
 27
 28




                                             -1-
Case 2:19-cv-04292-SHK Document 27 Filed 05/18/20 Page 2 of 2 Page ID #:4267




  1         The Court having approved the parties’ stipulation to remand this case
  2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
  3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
  4   entered for Plaintiff.
  5
  6
      DATED: May 18, 2020
  7                             HONORABLE JUDGE SHASHI H. KEWALRAMANI
                                UNITED STATES MAGISTRATE JUDGE
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                               -2-
